Citation Nr: 0934784	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-15 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a claimed upper 
back/neck condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active service from October 1990 to May 1991.  
She had prior active service of 4 months and 28 days and 2 
years, 8 months and 20 days of prior inactive service.  She 
apparently had subsequent service in the Reserve that is not 
verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the RO.  

The Veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO in August 2007 and May 2009.  She failed to 
report to both hearings.  

In a September 2007 letter, the Veteran indicated that she 
had moved to Georgia.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on her part.  


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled from an 
injury incurred in line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Active duty for training is generally full-
time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1).  Inactive duty 
training is generally Reserve duty other than full-time duty.  
38 C.F.R. § 3.6(d).  

The Veteran's service treatment records indicate that she was 
seen for complaints of neck pain in February 1988 and June 
1990.  Additionally, in support of her claim, the Veteran 
submitted a service treatment record dated in May 2003 
showing that she was seen for complaints of upper back pains.  
The assessment was that of a pulled intercostal muscle.  It 
is unclear from the record what the Veteran's status was when 
she sustained the May 2003 injury as there is no line of duty 
determination in the file.  

In addition, an April 1991 treatment record shows that the 
Veteran was seen for complaints of head and neck pain.  
Current treatment records dated in April 2004 show that she 
was diagnosed with multi-level cervical spondylosis.  
Consequently, the Board finds that further development is 
warranted.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
Veteran for an upper back/neck disorder 
since April 2004.  After securing the 
necessary release, the RO should obtain 
these records.  

2.  The Veteran should be afforded a VA 
joints examination to ascertain the 
nature and likely etiology of the claimed 
upper back or neck condition.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should elicit 
a detailed history from the Veteran to 
include her in-service injuries, 
residuals and symptoms, and provide a 
current diagnosis of any neck/back 
disability found.  

Then, the examiner should also express an 
opinion as to whether it is more likely, 
less likely, or at least as likely as not 
that any currently demonstrated back/neck 
condition is related to an injury or 
other event sustained during her active 
service or an identified  period of 
active duty for training or inactive duty 
training.  A complete rationale for any 
opinion should be provided.  

4.  Following completion of all indicated 
development, the RO should readjudicated 
the claim in light of all the evidence of 
record.  If the benefit sought on appeal 
remains denied, the Veteran and her 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  The Veteran has the right to submit 
additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeal  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



